DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment	
	In the reply filed 7/16/2021, applicant amended Claims 1, 6, 7, 9, 12, and 17, cancelled Claims 4, 5, 8, 10, 11, 19, and 20, and added new Claims 21-23.  Claims 1-3, 6, 7, 9, 12-18, and 21-23 are currently pending. 

Response to Arguments
Applicant’s amendments have overcome the 102(a)(1) rejection over Tanaka.  The rejection has been withdrawn.
With respect to the 103 rejection over Roller and Tanaka, applicant’s arguments have not been found persuasive.  The rejection below has been updated in view of Applicant’s amendments to the claims. 
First, applicant argues that the combination of Roller and Tanaka does not teach or suggest a flow distribution element.  As discussed in the office action below, Roller’s device comprises a flow distribution element (108, 132) disposed in the internal space at the center of the radial flow path (upstream of the blood treatment elements).
	Second, applicant appears to be arguing that the combination of Roller and Tanaka does not teach a method step of winding a single fiber around the flow 
Additionally, even if this limitation was positively claimed, a product-by-process rejection would be presented.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roller et al. (US 2014/0050617) in view of Tanaka (US 2010/0114004).

a housing (22; Figure 1A) defining a blood inlet 32, a blood outlet port 34, and a blood flow path “B” extending therebetween (Figure 5A);
a membrane gas exchange/oxygenator portion 36 disposed along the blood flow path within the housing;
a heat exchange portion 140 disposed along the blood flow path prior to the gas exchange portion, the heat exchanger defining an internal space;
wherein the gas exchange/oxygenator portion 36 is disposed concentrically around the heat exchange (Figures 4-5B); and 
wherein a flow distribution element (108, 132) is disposed in the internal space at the center of the radial flow path (upstream of the blood treatment elements), wherein the flow distribution element is configured to promote substantially uniform radial flow distribution of blood entering the heat exchanger (see at least [0027] and [0038]).
In use, blood flows radially outward through the housing, such that the blood flow path extends from the blood inlet 32, through the heat exchange portion 140, through the gas exchange/oxygenator portion 36, and to the outlet 34.
Roller teaches the apparatus and method as claimed, but does not specifically teach one or more porous hollow fibers disposed along the blood flow path prior to the heat exchange portion (i.e. within the internal space defined by the heat exchanger). 
Tanaka teaches a membrane blood oxygenator apparatus disposed within a housing (the outer shell of the device; Figures 8-11) comprising a blood inlet 8, a blood 
	Additionally, when Roller is combined with Tanaka as suggested above, Tanaka’s porous hollow fibers would be wound around the flow distribution element (108, 132), such that that are directly upstream of the heat exchanger 140 (see Figures 1A-5B of Roller).  



	With respect to Claims 7 and 16, Tanaka’s porous hollow fibers 4 are arranged in a non-crossing pattern (see Figures 8-13 of Tanaka).  Therefore, the combination of Roller and Tanaka as suggested above reasonably suggests that the one or more porous hollow fibers are disposed around the flow distribution element in a non-crossing pattern.  

	With respect to Claims 6 and 15, Roller and Tanaka reasonably suggest the apparatus of Claims 1 and 9, but do not specifically teach that the porous hollow fibers are wound around the flow distribution element in a crisscrossing helical pattern.  However, the examiner takes official notice that it is notoriously well known in the art of . 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roller and Tanaka as applied to claims 1, 9, and 17 above, and further in view of Elgas (US 6,638,479).  Roller and Tanaka reasonably suggest the device and method as claimed, but do not specifically teach that the density of the porous hollow fibers is higher at end portions of the flow distribution element than in a middle portion of the flow distribution element. 
Elgas teaches a blood oxygenator, wherein a porous hollow fiber bundle may be provided with a variable packing density.  Specifically, Elgas teaches that the hollow fiber bundle may be provided with a packing density that has a higher density in the regions near the outlet (i.e. end portions), thereby resulting in a pattern that better utilizes the available fiber bundle and improves the flow of blood therethrough (see entire disclosure, especially Column 2, Lines 44-60; Column 3, Lines 4-8; Column 3, Line 25 through Column 4, Line 42).  It would have been obvious to one of ordinary skill .  

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP R WIEST/           Primary Examiner, Art Unit 3781